Citation Nr: 1722922	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  15-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability prior to September 11, 2014, and in excess of 20 percent from September 11, 2014 through January 3, 2017.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 25, 2016.  

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's right knee disability.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2015; a transcript of that hearing is associated with the claims file.

This case was last before the Board in December 2016, at which time the Board remanded the right knee and TDIU claims for additional development.  During the pendency of the remand, in a March 2017 rating decision, the AOJ awarded the Veteran's right knee disability a 20 percent evaluation from September 11, 2014 through January 3, 2017; the AOJ additionally assigned him a 100 percent evaluation for his right knee total replacement for the period of January 4, 2017 through March 1, 2018.  Furthermore, the AOJ awarded the Veteran TDIU beginning February 25, 2016.  In light of those awards of benefits, the Board has recharacterized the right knee and TDIU issues in order to more accurately reflect the issues on appeal at this time.  The right knee and TDIU claims have been returned to the Board at this time for further appellate review.  

Finally, in December 2016, the Board indicated that it had jurisdiction over the claim of service connection for a left knee disorder in light of the Veteran's timely August 2016 substantive appeal, VA Form 9.  However, the Board declined to take any action on that issue at that time because, although that issue had been certified to the Board by a September 2016 Certification of Appeal, VA Form 8, because a letter indicating that he was waiting to be scheduled for a Board hearing also appeared in the record on the same date.  The Board takes jurisdiction over the left knee claim at this time as it has once again been recertified to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Veteran indicated on his August 2016 substantive appeal, VA Form 9, that he desired to have a hearing on the left knee issue.  The September 2016 VA Form 8 indicated that the issue was being certified to the Board and that he did not request a hearing.  The September 2016 letter, dated the same date as the VA Form 8, indicated that the Veteran was waiting to be scheduled for a hearing.  The Board declined jurisdiction over the left knee issue in the December 2016 remand in order to allow of the AOJ to schedule the Veteran for his hearing, as per their September 2016 letter.  Consequently, the left knee issue was recertified to the Board with the right knee and TDIU issues.  

As the left knee issue has been recertified to the Board at this time and it does not appear that the Veteran's desired hearing has been scheduled or that he has withdrawn that request for a hearing, a remand is necessary in order to schedule the Veteran for his requested hearing before a Veterans Law Judge.  

With respect to the right knee claim, the Board requested in the December 2016 remand that the Veteran be afforded another VA examination of his right knee, as the previous February 2016 VA examination did not appear to measure passive, weightbearing and non-weightbearing range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Following that remand, the Veteran was scheduled for a VA examination in March 2017, approximately two months after his total knee replacement surgery; examination and range of motion testing were attempted during that March 2017 examination, although such was not completed due to pain and swelling due to his knee surgery.  The March 2017 examiner, however, did not provide any opinion with respect to the aspects of Correia for the previous VA examinations of record, particularly the July 2014, January 2015 and February 2016 VA examinations.  Consequently, the Board finds a remand is necessary in order to obtain an addendum opinion which retrospectively addresses Correia regarding those previous VA examinations of the right knee.

The TDIU claim is intertwined with the right knee claim and is therefore also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the requested Board hearing, for the issue of entitlement to service connection for a left knee disorder.  

2.  Obtain any and all VA treatment records from the Boston, Manchester, and White River Junction VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Return the claims file to the March 2017 examiner (or any other suitably appropriate physician) in order to obtain an addendum opinion respecting whether there would have been any additional functional limitation in passive, weightbearing and non-weightbearing range of motion testing during any previous VA examinations of the right knee since the Veteran filed his claim in June 2014, particularly the July 2014, January 2015 and February 2016 right knee examinations.  The examiner is asked to opine as to the above to the best of his/her ability, although if s/he is unable to render an opinion such should be fully and clearly explained.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right knee disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

